Citation Nr: 0918504	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest 
during service and organic disease of the nervous system was 
not manifest within a year after discharge and is not 
attributable to service.

2.  Coronary artery disease is not attributable to service 
including Agent Orange exposure, and is not shown within the 
initial post separation year.

3.  Hypertension is not attributable to service including 
Agent Orange exposure, and is not shown within the initial 
post separation year.

4.  Chronic obstructive pulmonary disease is not attributable 
to service including Agent Orange exposure.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service; and organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 
(2008).

2.  Coronary artery disease was not incurred in or aggravated 
by service; and a cardiovascular disease may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Hypertension was not incurred in or aggravated by 
service; and a cardiovascular disease may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.
The Board finds that the VCAA letter sent to the appellant in 
September 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is harmless error.  In this case, the 
Board finds that there is no prejudice to the appellant in 
this timing error because the claim was subsequently 
readjudicated in August 2007.  VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  
Moreover, the appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with all identified private medical records.  VA 
afforded the appellant an opportunity to appear for a 
hearing.  While he initially sought a hearing, the appellant 
later requested that VA cancel the scheduled hearing.  

Additionally, VA afforded the appellant audiological 
examinations and obtained a medical opinion on his behalf.  
The Board notes that the recent VA examination is adequate as 
it reflects a pertinent medical history, review of the 
documented medical history, clinical findings, a diagnosis, 
and an opinion supported by a medical rationale.  The 
adequacy of this examination has not been challenged by 
either the appellant or his representative.

The Board observes that a VA examination for disorders of the 
cardiovascular and pulmonary systems has not been obtained.  
VA has no duty to provide a VA examination for the claims of 
hypertension, heart disease, or chronic obstructive pulmonary 
disease.  38 U.S.C.A § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
To the extent that the appellant claims he has diagnoses for 
coronary artery disease, hypertension, and chronic 
obstructive pulmonary disease, the record is adequate to 
establish those facts.  Examination for the purpose of 
establishing diagnoses already established is not needed; 
also examination for the purpose of establishing a 
relationship to service is not needed since there is no 
indication of record that the claimed disabilities or 
symptoms may be associated with service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims for Service Connection

Initially, the Board notes the appellant served during the 
Vietnam War.  Form DD 214 shows that he was a light weapons 
infantryman and received the Combat Infantryman Badge along 
with other Vietnam medals.  He does not assert that his 
claimed cardiovascular or pulmonary disorders are a result of 
combat.  We also note that such fact pattern is not raised by 
the record.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application with respect to the claims 
for service connection for hypertension, coronary artery 
disease, and chronic obstructive pulmonary disease.  To the 
extent that he reports that he was exposed to noise, the 
Board accepts that fact.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Certain diseases, such as, cardiovascular diseases and 
organic diseases of the nervous system, shall be considered 
to have been incurred in or aggravated by service although 
not otherwise established during the period of service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).


Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Here, the appellant seeks service connection for bilateral 
hearing loss disability.  He reported on his original claim 
dated August 2004 that hearing loss began in 1968 and that he 
was treated through the VA.

Service treatment records are silent for complaints of 
hearing loss.  Hearing acuity is recorded on service entrance 
examination and separation examination, respectively right 
and left (r/l), as follows:




HERTZ 



500
1000
2000
3000
4000
February1
966
-10/-5
-10/-5
-10/5
-10/55
15/35
October 
1968
-5/10
10/-5
5/10
-
0/10

The appellant specifically denied a history of ear trouble 
and hearing loss in service.

In December 2004, a VA audiological examination was 
conducted.  By history, the appellant served for 2 years on 
active, and served in combat in Vietnam with exposure to 
significant noise from weapons fire, bombings, and heavy 
artillery.  He reported post service noise exposure from 
working as a truck driver and providing maintenance at gas 
refineries off-and-on for a 30 year period of time with use 
of ear protection.  The appellant reported recreational 
shooting prior to and after service.  The appellant was 
diagnosed with bilateral high frequency sensorineural hearing 
loss.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
60
60
LEFT
30
60
70
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
examiner reviewed service treatment records and noted that, 
while high frequency hearing loss was shown on enlistment, 
audiometric thresholds at separation from service were shown 
as normal and that there were no complaints of hearing loss 
at service separation.  The examiner concluded that any pre-
existing high frequency hearing loss did not worsen or become 
aggravated during military service and that it is less likely 
than not that the appellant's current hearing loss is related 
to military noise exposure or acoustic trauma.  The examiner 
noted that, although the appellant had noise exposure and 
acoustic trauma, service medical records show that this did 
not adversely affect his hearing levels while on active duty.

In March 2006, the appellant again underwent a VA 
audiological examination.  History of combat noise exposure 
was reported along with a history of bilateral progressive 
hearing loss.  Bilateral sensorineural hearing loss was 
diagnosed.  The examiner again concluded that there was no 
aggravation or worsening of any pre-existing hearing loss due 
to active duty, and that it was less likely than not that the 
current hearing loss is due to acoustic trauma in service.  
The examiner noted that hearing loss caused by acoustic 
trauma occurs within the time frame of exposure and not many 
years after-the-fact.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hearing loss disability.  At service 
separation hearing is within the normal range.  The threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al., 
eds., at 110-11 (1988)).  Furthermore, a hearing loss 
disability is not shown in service and an organic disease of 
the nervous system (sensorineural loss) is not shown within 
the initial post separation year.  A hearing loss disability 
as defined by VA is first documented on VA examination in 
2004, more than 30 years after service.  The Board has 
considered whether any preexisting hearing loss on the left 
was aggravated by service.  However, in view of the hearing 
acuity within the normal range at separation, worsening or 
aggravation of any preexisting hearing loss is not 
established.  Rather, it is clear that there was no increase 
in severity.

The Board acknowledges the appellant's belief that hearing 
loss is attributable to combat noise exposure in service.  
Furthermore, in accordance with the provisions of 38 U.S.C.A. 
§ 1154(b), the Board accepts that the appellant sustained 
acoustic trauma due to combat service.  However, the Board 
assigns greater probative value to the objective evidence of 
record showing that his current hearing loss disability is 
not due to acoustic trauma in service.  The appellant is 
competent to report hearing loss in service and since 
service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the Board finds that the appellant's report of continuity of 
symptomatology dating from service is less probative in view 
of the objective findings for essentially normal hearing at 
discharge along with his denial of hearing loss at discharge, 
coupled with the 30 plus years between service discharge and 
the documented hearing loss disability.  See Savage v. Gober, 
10 Vet.App. 488 (1997) (in a merits context, the lack of 
evidence of treatment may bear on the credibility of an 
appellant's assertions).

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Hypertension and Coronary Artery Disease

The appellant seeks service connection for hypertension and a 
heart condition caused by hypertension.  See VA Form 21-526 
dated August 2004.

Service treatment records reflect no cardiovascular 
complaints or abnormal pathology.  On service entrance 
examination in February 1966 and on service separation 
examination in October 1968, clinical evaluation was normal.  
Blood pressure readings were 128/80 on entrance and 122/78 on 
separation from service.

Private medical records dated from 1995 to 2004 reflect that 
blood pressure was 140/90 in July 1997.  At that time, the 
appellant had atypical chest pain and his physician expressed 
concern about "possible cardiac etiology."  In March 2000, 
the appellant was hospitalized for evaluation and treatment 
of acute coronary artery syndrome; he underwent cardiac 
catheterization and emergency coronary artery bypass surgery.  
In June 2000, blood pressure was 130/80.  A July 2000 note 
reflects an impression for atherosclerotic heart disease.  In 
January 2002, the impression was high blood pressure stable.  
In July 2002, the appellant was again hospitalized for 
cardiac catheterization due to occlusion of heart vessels.  
Angioplasty was performed.

VA treatment records dated from 2004 show assessments for 
coronary artery disease, status post myocardial infarction of 
March 2000, status post bypass surgery in March 2000, status 
post angioplasty in July 2002.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hypertension and coronary artery disease.  No 
abnormal cardiovascular pathology is shown in service.  
Rather, the heart, vascular system, and chest x-ray were 
normal with blood pressure recorded as 122/78.  A 
cardiovascular disease, to include hypertension and heart 
disease, is not shown in service or within the initial post 
separation year.  Cardiovascular disease is first documented 
more than 25 years after service separation and the competent 
evidence of record shows no indication that the appellant has 
any cardiovascular disability attributable to service.

The appellant is competent to report symptoms of chest pain, 
shortness of breath, or other such symptoms capable of his 
observation.  See Layno, supra.  However, he has not reported 
having any abnormal chest or cardiovascular symptoms in 
service or soon after service.  He asserts that he has heart 
disease due to hypertension, but reported on his claim that 
hypertension began in 2000.  The appellant has not presented 
a cogent picture supporting entitlement to the benefit he 
seeks.  Even if his opinion that heart disease is due to 
hypertension is correct, the claim fails since there is no 
evidence linking hypertension to service.

Accordingly, the claim for service connection for 
hypertension and coronary artery disease is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Chronic Obstructive Pulmonary Disease

The appellant seeks service connection for chronic 
obstructive pulmonary disease.  He reports the date of onset 
as 2000 on his original claim dated August 2004.

A review of the service treatment records shows no complaints 
of or findings for any respiratory or pulmonary disorders 
other than an upper respiratory infection noted in December 
1966.  Separation examination dated October 1968 reflects 
normal clinical evaluation.  The accompanying Report of 
Medical History signed by the appellant reflects a denial of 
chronic cough, asthma and shortness of breath.

Chronic obstructive pulmonary disease is first shown on a 
private medical note dated June 2000.  The note reflects 
simply "COPD-he denies he is having any problems.  His lungs 
are totally clear.  He has his Combivent inhaler to use as 
needed."  VA treatment note dated September 2004 reflects 
similarly that the appellant has "COPD - stable w[ith] 
Combivent prn."  A VA chest x-ray dated June 2005 reflects 
an impression for "No active lung disease."

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for chronic obstructive pulmonary disease.  
Chronic obstructive pulmonary disease is not shown in 
service.  This condition is first documented more than 25 
years after service discharge and the evidence of record 
shows no indication that the post-service onset of chronic 
obstructive pulmonary disease is attributable to service.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Agent Orange Exposure

In a May 2005 statement, the appellant stated that "My other 
medical conditions I believe were [sic] due to the exposure 
to Agent Orange."

Certain presumptions are granted for veterans who were 
exposed to the herbicide Agent Orange during service in 
Vietnam.  However, heart disease, hypertension, and chronic 
obstructive pulmonary disease are not among the conditions 
for which presumptive service connection is available based 
on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (e).  
Notwithstanding, claimants may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the evidence of record shows onset of cardiovascular 
and chronic obstructive pulmonary disease more than 25 years 
after service discharge.  While the Board concedes the 
appellant's exposure to herbicide agents during Vietnam 
service, the evidence shows no indication that coronary 
artery disease, hypertension, or chronic obstructive 
pulmonary disease is attributable to Agent Orange exposure.  
The etiology of the appellant's cardiovascular and pulmonary 
disease is a complex medical matter beyond the ken of laymen.  
Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Therefore, the 
appellant's opinion has diminished probative value.

Accordingly, the Board finds that service connection for 
coronary artery disease, hypertension, and chronic 
obstructive pulmonary disease based on Agent Orange exposure 
is not warranted.

The Board notes that, at times, additional disabilities are 
added to the list of diseases associated with certain 
herbicide agents.  In the event of such change, the appellant 
is invited to reapply for benefits.

ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


